Tolson, C. J. Claimant, Jacob G-. Gossar, sustained injuries in a wreck of a motorcycle, which he was riding on September 11, 1957. A complaint was filed in June, 1958 on his behalf in this Court seeking recovery for these injuries from respondent, State of Illinois. On the 3rd day of March, 1959, respondent, State of Illinois, through its Attorney General, filed a motion to dismiss the complaint on the grounds that claimant had not filed a notice of his claim with the Attorney General, as set out in Section 22-1 of the Court of Claims Act. Sections 22-1 and 22-2 were enacted by House Bill No. 552 of the 70th General Assembly of the State of Illinois. It was passed by the General Assembly on June 28, 1957, and approved by the Governor of Illinois on July 10, 1957. Subsequently, claimant filed with this Court objections to the motion to dismiss and amended objections to the motion to dismiss raising several questions as to the motion, but primarily challenging the constitutionality of said House Bill No. 552 for the reason that it violates Section 13 of Article IV of the Illinois Constitution of 1870. The pleadings in this case have presented the following issues: 1. Is House Bill No. 552 of the 70th General Assembly an amendatory act? 2. If House Bill No. 552 is an amendatory act, does it comply with Section 13 of Article IV of the Illinois Constitution of 1870, which provides, “No law shall be revived or amended by reference to its title only, but the law revived, or the section amended, shall be inserted at length in the new act”? 3. Is House Bill No. 552 of the 70th General Assembly an act complete within itself? 4. If House Bill No. 552 is a complete act within itself, does it comply with Section 13 of Article IV of the Illinois Constitution of 1870, which provides, “No act hereafter passed shall embrace more than one subject, and that shall be expressed in the title”? The Statutes and Article IV, Section 13 of the Constitution, involved in this case, are hereinafter set forth: “Section 22 of the Court of Claims Act provides: “Except as provided in subsection F of Section 8 of this Act, every claim, other than a claim arising out of a contract or a claim arising under subsection C of Section 8 of this Act, cognizable by the Court and not otherwise sooner barred by law shall be forever barred from prosecution therein unless it is filed with the Clerk of the Court within 2 years after it first accrues, saving to infants, idiots, lunatics, insane persons and persons under disability at the time the claim accrues 2 years from the time the disability ceases. “Every claim cognizable by the Court, arising out of a contract and not otherwise sooner barred by law, shall be forever barred from prosecution therein unless it is filed with the Clerk of the Court within 5 years after it first accrues, saving to infants, idiots, lunatics, insane persons and persons under other disability at the time the claim accrues 5 years from the time the disability ceases. Every claim cognizable by the Court arising under subsection C of Section 8 of this Act shall be forever barred from prosecution therein unless it is filed with the Clerk of the Court within 2 years after the person asserting such claim is discharged from prison, or is granted a pardon by the Governor, whichever occurs later.” “House Bill No. 552: “An Act to add Sections 22-1 and 22-2 to an Act to create the Court of Claims, to prescribe its powers and duties, and to repeal an Act herein named, filed July 17, 1945, as amended. “Be it enacted by the People of the State of Illinois, represented in the General Assembly; “Section 1. Sections 22-1 and 22-2 are added to an Act to create the Court of Claims, to prescribe its powers and duties, and to repeal an Act herein named, filed July 17, 1945, as amended, to read as follows: “22-1. Within six months from the date that such injury was received or such a cause of action accrued, any person who is about to commence any action in the Court of Claims against the State of Illinois for damages on account of any injury to his person shall file in the office of the Attorney General and also in the office of the Clerk of the Court of Claims, either by himself, his agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred, and the name and address of the attending physician, if any. “22-2.. If the notice provided for by Section 22-1 is not filed as provided in that Section, any such action commenced against the State of Illinois shall be dismissed and the person to whom any such cause of action accrued for any personal injury shall be forever barred from further action in the Court of Claims for such personal injury. 2. This amendatory Act shall apply only to causes of action accruing after the effective date of this amendatory act. Passed in General Assembly June 28, 1957. Approved July 10, 1957.” The Illinois Constitution of 1870, Article IV, Section 13, provides as follows: “Every bill shall be read at large on three different days, in each house; and the bill and all amendments thereto shall be printed before the vote is taken on its final passage; and every bill, having passed both houses, shall be signed by the speakers thereof. No act hereafter passed shall embrace more than one subject, and that shall be expressed in the title. But if any subject shall be embraced in an act which shall not be expressed in the title, such act shall be void only as to so much thereof as shall not be so expressed; and no law shall be revived or amended by reference to its title only, but the law revived, or the section amended, shall be inserted at length in the new act. And no act of the General Assembly shall take effect until the first day of July next after its passage, unless, in case of emergency, (which emergency shall be expressed in the preamble or body of the act), the General Assembly shall, by a vote of two-thirds of all members elected to each house, otherwise direct.” It is apparent from the reading of House Bill No. 552 that, if it is to be considered as an amendment to Section 22 of the Court of Claims Act, it would violate Section 13 of Article IV of the Illinois Constitution of 1870, as it was not inserted at length in the new act. Giebelhausen vs. Daley, 407 Ill. 25. While respondent does not concede this point, it is apparent from its brief that it takes the position that House Bill No. 552 is an act complete within itself, and that it does not violate Section 13 of Article IV of the Constitution with reference to the requirement “No act hereafter passed shall embrace more than one subject, and that shall be expressed in the title.” That Section 22 of the Court of Claims Act is anything other than a limitation statute cannot be argued. It provides a time limit for the filing of a claim, and thereafter provides for additional time for persons under disability. Section 22-1 of the Court of Claims Act presents an entirely different subject matter, i.e., the requirement of ■notice of injury to the person within six months as a condition precedent to the right to file a complaint. This is a new requirement involving notice, and in no way is related to the time when a complaint must be filed. The fact that the Legislature made no provision in House Bill No. 552 for persons under disability is evidence that it was enacting a new and different statute without any reference or consideration to the limitation statute (Section 22). Sections 22-1 and 22-2 of House Bill No. 552 set forth with particularity the necessity of notice, where to file it, when to file it, what it should contain, and the effect of failure to file a notice. This Bill is clearly an amendment to the Court of Claims Act, which is complete in itself, and requires no reference to any other section of the Court of Claims Act. Claimant and respondent have submitted excellent briefs, and, from the many cases submitted and reviewed, one case, People vs. City of Peoria, 374 Ill. 313, sets forth with clarity the rule of law to determine whether an amendment to an act of the Legislature violates the Constitution. The court in its opinion laid down the following test: “Whether the amendatory act amends prior acts is to be determined not alone by the title, or whether the act purports to be an amendment of existing laws, but by its effect upon prior laws and an examination and comparison of its provisions with the prior law left in force. People vs. Knopf, 183 Ill. 410, 56 N.E. 155; Badenoch vs. City of Chicago, 222 Ill. 71, 78, N.E. 31; Michaels vs. Hill, 328 Ill. 11, 159 N.E. 278. This same principle is applicable whether the amendatory act purports to be an independent act or to be an act to amend another act by the adding of a new section, Lyons vs. Police Pension Board, 255 Ill. 139, 99 N.E. 337. If the amendatory act is complete in itself, constituting an entire act of legislation on the subject with which it purports to deal, it is to be deemed good and is not subject to the constitutional provision notwithstanding it may repeal by implication or modify the provisions of the prior law. If the amendatory act merely amends the old law by intermingling new and different provisions or by adding new provisions so as to create out of the old act and the new, when taken together, a complete act, and leaves it in such condition that the old act must be read with the new to determine its provisions and meaning, then the act is amendatory of the old law, and the constitutional provision requires that the law so amended be inserted at length in the new act. Bishop vs. Chicago Railways Co., 303 Ill. 273, 135 N.E. 439; Board of Education vs. Haworth, 274 Ill. 538, 113 N.E. 939.” In applying the rule to the present case several distinctions are quite apparent. Section 22 is purely a limitation statute. Sections 22-1 and 22-2 relate solely to notice as a condition precedent to the right to maintain a suit. It is not necessary to examine and compare Sections 22-1 and 22-2 with Section 22 to give meaning to them as amendatory acts. If there was no Section 22 in the Court of Claims Act, with reference to limitations, Sections 22-1 and 22-2, standing alone, would require a claimant in a personal injury case to give notice, as therein stated, as a condition precedent to the right to maintain a suit. This Court, therefore, concludes that Sections 22-1 and 22-2 of the Court of Claims Act are amendatory acts, complete in themselves, and not subject to the constitutional objection urged by claimant. House Bill No. 552 was signed by the Governor on July 10, 1957, and became effective on that date. People vs. Kramer, 328 Ill. 512. The accident complained of occurred on September 11, 1957, and it is admitted that no notice was served as required by law. Claimant filed its complaint on June 20, 1958, and thereafter respondent filed its motion to strike for failure to give the notice as required by statute. The Court, therefore, finds that the motion by respondent to strike the complaint should be allowed.